Citation Nr: 9901299	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-45 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee 
Oklahoma.  

During the course of this appeal, the veteran testified at a 
personal hearing at the RO that he has ringing in his ears 
due to exposure to acoustic trauma in service.  The Board 
construes this as an informal claim of entitlement to service 
connection for tinnitus, and the matter is referred to the RO 
for consideration.  

In an August 1996 decision, the RO granted service connection 
for post-traumatic stress disorder (PTSD), and a 10 percent 
rating was assigned.  The veteran disagreed with the 
assignment of a 10 percent rating.  By a decision in April 
1997, the RO increased the rating to 30 percent.  In February 
1998, the Board remanded the veterans claim to the RO for 
additional development.  While the case was in remand status, 
the RO increased the veterans evaluation for PTSD to 70 
percent.  The case has been returned to the Board and is 
ready for further review.   



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
defective hearing, which he argues was incurred due to 
exposure to acoustic trauma during service.  It is also 
argued that the veterans service-connected PTSD is more 
disabling than reflected in the currently assigned 70 percent 
evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that on the issue of entitlement to 
service connection for defective hearing, the evidence 
supports a finding that service connection is warranted.  The 
Board further finds that on the issue of entitlement to an 
increased evaluation for PTSD, the preponderance of the 
evidence is against the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran served in combat in Vietnam and was exposed 
to acoustic trauma during service.  His defective hearing had 
its inception in service.  

3.  The veterans service-connected PTSD is manifested by 
complaints of dreams of Vietnam every night, flashbacks, 
anger and irritability.  His impairment is no more than 
severe, and total occupational and social impairment is not 
shown.  


CONCLUSIONS OF LAW

1.  Defective hearing was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (1998).  

2.  The schedular criteria for a rating beyond 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132 and Part 4, Diagnostic Code 9411 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Defective Hearing

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. 
§ 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For certain hearing 
disorders, such as sensorineural hearing loss (an organic 
disease of the nervous system), service connection may be 
presumed when that disability is shown to a degree of 10 
percent within one year of the veterans discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Service connection for impaired hearing shall not be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service-connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are all 
less than 40 decibels; the thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores using the Maryland CNC Test are 94 percent 
or better.  38 C.F.R. § 3.385 (1998).  

At service entrance in 1966, the veterans hearing was noted 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

10
LEFT
5
5
20

5


At service separation in 1970, audiological evaluation was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
10
LEFT
15
5
15
10
15


The veteran testified at a personal hearing at the RO in 
December 1996.  He reported that he was exposed to loud 
noises from trucks in service as well as from the firing of 
tanks.  He reported experiencing mortar fire which he argues 
affected his hearing.  The veteran stated that since service 
he has worked in supply and that he was not exposed to loud 
noises in his employment after service.  A complete 
transcript is of record. 

The veteran was examined by VA in April 1998.  He complained 
of hearing loss, and reported being in Vietnam, where he 
stated he incurred a tank fire concussion and had two other 
episodes where he was shelled by mortars with extremely loud 
noise.  Examination of the ears showed no abnormality with no 
active ear disease noted and no evidence of middle or inner 
ear infections.  The examiner noted that it was not likely 
that the veterans hearing loss was secondary to his acoustic 
trauma in the military, stating that his audiogram in 1970 on 
discharge was normal.  On VA audiometric examination in April 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
35
LEFT
25
30
30
40
45

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The examiner found that the veteran 
demonstrated mild bilateral sensorineural loss.  It was 
stated by the examiner that he could not rule out that noise 
exposure was an extenuating circumstance in the etiology of 
the hearing loss.  

The medical evidence of record shows that the veterans 
hearing acuity slightly worsened during his period of active 
service.  In particular, the Board notes the documented right 
ear increase in decibel loss at 1000 and 2000 Hertz from the 
time of service entrance examination, when the levels were 5 
and 10 respectively, to the veterans service separation 
examination in August 1970, when decibel loss at 1000 and 
2000 Hertz was shown to have increased to 15 and 20 
respectively.  There is a documented left ear increase in 
decibel loss at 1000 Hertz and 4000 Hertz from the time of 
service entrance when the level was 5 and 10 respectively, to 
the veterans separation examination when decibel loss at 1000 
Hertz was shown to have increased to 15 and at 4000 Hertz to 
15.  

The United States Court of Veterans Appeals (Court) has held 
that where a veterans service medical records clearly 
reflect an objectively measurable and measured worsening of 
hearing during service, the Board is required to determine 
whether that worsening constituted an in-service increase in 
disability.  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  
That decision further held that a claimant may establish 
direct service connection for a hearing disability initially 
manifest several years after separation from service on the 
basis of evidence showing that the current hearing loss is 
causally related to injury or disease suffered in service. 
Id., at 164.

In this case, the evidence supporting the veterans claim of 
direct service connection for defective hearing manifested 
many years after service includes the cited audiometric test 
scores showing a decline in recorded threshold hearing levels 
in service.  In addition, the record shows that the veteran 
served in the Republic of Vietnam, that his MOS was motor 
vehicle operator and that he participated in several military 
operations in Vietnam.  The veteran testified at a personal 
hearing in December 1996 that he was exposed to acoustic 
trauma in service and current examinations show that the 
veteran currently has defective hearing by VA standards.  

The Board considers the above noted evidence when looked at 
in its entirety to be highly persuasive in supporting the 
veterans claim.  Additionally, the Board notes the April 
1998 VA audiometric examiner stated that he could not rule 
out that noise exposure was the cause of the veterans 
hearing loss.  While another VA examiner has indicated that 
it was not likely that the veterans hearing loss was due to 
noise exposure in service, he supported his opinion with a 
notation that audiometric testing at separation was normal.  
Normal by VA standards is set out in 38 C.F.R. § 3.385 
(1998), which is noted above. 

However, the Court has held that  38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service, noting that 
while the regulation speaks in terms of service 
connection, it operates to establish when a measured 
hearing loss is (or more accurately, is not) a disability 
for which compensation may be paid. Therefore, when 
audiometric test results at service separation do not meet 
the regulatory requirements for establishing a disability 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id., at 159-160.  The Board finds that the record as 
a whole outweighs the examiners opinion and supports a 
finding of service connection.  

Based upon the foregoing, the Board finds that the evidence 
submitted by the veteran in support of his claim is 
sufficient to establish a causal relationship between the 
objectively measured worsening of hearing acuity during 
active service and his current defective hearing.  
Accordingly, the Board concludes that the evidence of record 
supports a grant of service connection for defective hearing.  


II.  Increased Evaluation for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the RO evaluated the veteran under Diagnostic 
Code 9411 for his PTSD.  Effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed Reg. 52700.  The new 
criteria for evaluating service connected psychiatric 
disability is noted at newly designated 38 C.F.R. § 4.130.  
The new rating criteria are different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Veterans Appeals held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (1998).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (1998).

The revised rating criteria contemplates that a 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Code 9411 (1998).  

Under the old criteria, a 70 percent evaluation for PTSD is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  In order to warrant 
the next evaluation of 100 percent, it must be shown that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior. 
The veteran must be demonstrably unable to obtain or retain 
employment.

The record shows that the veteran was granted service 
connection for PTSD in August 1996, and a 10 percent rating 
was assigned.  This was based on a VA examination report 
which showed PTSD with a GAF of 60.  He was noted to be 
oriented times 3 with good judgment and a logical train of 
thought.  

VA outpatient treatment records show treatment for the 
veteran beginning in September 1996 with complaints of 
marital conflicts, and sleep complaints.  Also in September 
1996, the veteran sought assistance from the Vet Center.  

The veteran testified at a personal hearing in December 1996.  
He discussed his problems with sleeping and anger.  He stated 
that his marriage was not good and that he and his wife did 
not eat or sleep together.  He stated that he occasionally 
attended his sons school functions, but that he did not like 
crowds, and that he preferred to be alone.  He reported that 
he did not do anything else except watch television.  He 
stated that he has worked at Tinker Air Base since 1983 and 
that his work was solitary in nature.  He reported waking at 
night and checking the perimeter of his home and that he did 
not sleep well. A complete transcript is of record.  

In March 1997, the veteran was examined by VA and he reported 
having sleep problems, irritability, flashbacks, and visual 
hallucinations.  He reported working the last 12 to 15 years 
at Tinker Air Force Base in supply.  Examination showed the 
veteran to have a sad affect with an irritable and depressed 
mood.  He was alert and oriented times 3.  His memory to 
immediate, recent and remote events was intact.  It 
was noted that he appeared to have mild difficulty with 
attention and concentration.  It was noted that he was in 
touch with reality and had no delusions.  Insight and 
judgment were good.  The diagnosis was, PTSD, moderate, 
related to Vietnam War.  The GAF was 55.  In April 1997, the 
RO increased the veterans rating for PTSD to 30 percent.  

The veteran was examined by VA in April 1998.  The veteran 
reported that he dreamed of Vietnam every night.  He reported 
that sometimes he had flashbacks that occurred at work.  He 
stated that he had few friends and was a loner.  He indicated 
that he went out only to go to his sons sporting events.  
The veteran was reported to have trouble with sleep and to 
have anger and irritability.  It was reported that the 
veteran was hypervigilant and that he had a very severe 
startle reflex.  The veteran reported that he worked in an 
office by himself.  On mental status examination, it was 
noted that the veteran was alert, well dressed and well 
groomed.  He was anxious and had a hand tremor.  His speech 
was normal rate and rhythm, and there was no thought 
disorder.  There were no hallucinations, but the veteran 
admitted to suicidal ideas.  It was noted that the veteran 
was easily depressed and tearful, and that he had decreased 
energy, decreased interest and decreased pleasure.  He also 
had trouble concentrating.  It was noted that the veteran had 
problems doing his job.  The examiner reported that the 
veterans judgment was good and that he was oriented times 
four.  It was also pointed out that the veterans memory 
times 3 was good and that his intellect appeared to be above 
average.  The examiner stated that the veteran met the 
criteria for PTSD, chronic, severe, and that the veteran was 
severely impaired at work and severely impaired socially.  
The GAF was reported as 45, and PTSD, chronic, severe, was 
diagnosed.  The veterans rating was increased to 70 percent 
in June 1998.  

After a careful review of the evidence of record, it is found 
that a 100 percent schedular evaluation for the service- 
connected PTSD is not warranted under either the old or new 
regulations.  The objective evidence does not demonstrate the 
existence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
for mature behavior.  The recent VA examination noted that 
there was no thought disorder, no delusions or 
hallucinations.  His judgment was noted to be good and he was 
oriented in all 4 spheres.  While he reported that he stayed 
mostly at home, he was able to go to sporting events for his 
son, and he has worked at the same place for many years.  His 
behavior does not represent a profound retreat from mature 
behavior.  Nor does the evidence show that he is demonstrably 
unable to obtain or retain employment due to his PTSD.  While 
the evidence reflected that he worked alone in his own 
office, he has maintained employment with the same employer 
for over 10 years. Therefore, it is found that the veterans 
psychiatric symptoms do not warrant the assignment of a 100 
percent disability evaluation under the old rating criteria.

The evidence also does not demonstrate total occupational and 
social impairment due to the following symptoms: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger to self or others; intermittent inability 
to perform activities of daily living, such as maintaining 
personal hygiene; disorientation as to time or place; or 
memory loss for names of close relatives, occupations or own 
name.  The VA examination had revealed that the veteran was 
alert, well dressed and well groomed.  There was no thought 
disorder. There was no evidence of hallucinations, or 
homicidal ideation.  He was oriented in four spheres and his 
memory was oriented in three spheres and described as good.  
Moreover, he was assigned a GAF Score of 45, which indicates 
serious symptoms.   See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, p. 47 
(4th ed., Revised 1994). This evidence does not support a 
finding of entitlement to a 100 percent schedular evaluation 
under the new rating criteria.

In conclusion, it is found that the preponderance of the 
evidence is against a finding of an increased evaluation for 
the service-connected PTSD.


ORDER

Service connection for defective hearing is granted.  

An increased evaluation beyond 70 percent for PTSD is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
